DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a system for generating a traveling field free line, traveling along a propagation direction different from the orientation of said traveling field free line, said system comprising at least a first and a second coil assembly, wherein said first coil assembly is configured for generating a first stationary field free line at a first location when a current is flowing in the first coil assembly and the second coil assembly is current free, and wherein said second coil assembly is configured for generating a second stationary field free line at a second location, when a current is flowing in the second coil assembly and the first coil assembly is current free, wherein said system further comprises a controller configured for driving the first and second coil assemblies with corresponding driving currents synchronized with each other such that: 
at a first point in time, the first coil assembly's driving current amplitude is high and the second coil assembly's driving current amplitude is low, such that at said 
With respect to claim 11, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method of generating a traveling field free line using at least a first and a second coil assembly, wherein said traveling field free line travels along a propagation direction different from the orientation of said traveling field free line, wherein said first coil assembly is configured for generating a first stationary field free line at a first location when a current is flowing in the first coil assembly and the second coil assembly is current free, and wherein said second coil assembly is configured for generating a second stationary field free line at a second location, when a current is flowing in the second coil assembly and the first coil assembly is current free, the method comprising driving the first and second coil assemblies with corresponding driving currents synchronized with each other such that: at a first point in time, the first coil assembly's driving current is high and the second coil assembly's driving current is low, such that at said first point in time the traveling 
With respect to claims 2-10 and 12-20, the claims have been found allowable due to its dependency to claims 1 and 11 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon discloses MPI systems. The closest prior arts are Tonyushkin (US 2018/0335487 A1) and Top et al. (US 2018/0231629 A1). Both disclose an MPI system with field free line or FFL. However, in both, the FFL is static, as opposed to the current invention where it travels according to the current amplitude difference between the coils in a location at a point in time. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866